        Case 18-01428-LT13                Filed 01/22/20         Entered 01/22/20 09:40:42            Doc 73        Pg. 1 of 2
CSD 1159A [07/01/18]
Name, Address, Telephone No. & I.D. No.
Christopher R. Bush 243471
Law Office of Chris Bush
2727 Camino del Rio South, Suite 135
San Diego, CA 92108                                                                              January 22, 2020
(619)678-1134
chris@chrisbushlaw.com



                    UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
                    325 West F Street, San Diego, California 92101-6991

In Re    Marilyn S. Cobb


                                                                          Debtor.         BANKRUPTCY NO.        18-01428-LT13

US Bank Trust National Association as Trustee of the
Bungalow Series III Trust
                                                                                          RS NO.   AT-1
                                                                          Movant(s)

v. Marilyn S. Cobb
                                                                                          Date of Hearing: January 7, 2020
                                                                                          Time of Hearing: 10:00 AM
                                                                          Respondent(s)   Name of Judge: Laura S. Taylor


                                                              ORDER ON
                                                 MOTION FOR RELIEF FROM STAY


           The court orders as set forth on the continuation pages attached and numbered 2 through 2 with exhibits, if any,

 for a total of 2 pages. Motion/Application Docket Entry No. 65 .

 //

 //

 //

 //

 //


 DATED:         January 22, 2020
                                                                           Judge, United States Bankruptcy Court
       Case 18-01428-LT13           Filed 01/22/20      Entered 01/22/20 09:40:42           Doc 73      Pg. 2 of 2
 CSD 1159A [07/01/18]                                                                                         Page 2 of 2

ORDER ON MOTION FOR RELIEF FROM STAY
DEBTOR:Marilyn S. Cobb                                                                   CASE NO.:18-01428-LT13
                                                                                         RS NO.:AT-1

The Motion of US Bank Trust National Association as Trustee of the Bungalow Series III Trust ("Movant") for relief from the
automatic stay having been set for hearing and heard on January 7, 2020 at 10:00 AM, and based upon the record and for
reasons stated in the hearing, IT IS HEREBY ORDERED that Movant's motion is DENIED.




CSD 1159A
                                                                          Signed by Judge Laura Stuart Taylor January 22, 2020
